DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 11-13, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atohira (USPGPUB 2019/0329405—hereinafter “Atohira”).
As to Claim 1, Atohira teaches a method (See Fig. 5) comprising: 
determining a movement of an industrial robot in a manufacturing environment from a first position to a second position (See Fig. 7 and note teaching points of the operation program of the robot: Pg. 3, ¶ 31 –“In the display example of FIG. 7, a three-dimensional image graphically showing nodes 201 to 204 of respective teaching points included in the operation program, and a path 210 connecting between the corresponding teaching points, are displayed by being superimposed on the image of the real space.” and Pg. 4, ¶ 42 – “ Then, the operation program display unit 112 displays the teaching points of the operation program while superimposing them on the image of the real space, as illustrated in FIG. 7 as an example (step S105). In this state, the operation-program changing unit 113 receives an operation for changing positions of the teaching points, as illustrated in FIG. 8 (step S106). In step S106, the robot model 30M may be operated in a simulated manner according to the changed teaching points to check movement thereof.”); and 
displaying an image showing a trajectory of the movement of the robot on a wearable headset (Fig. 6 at 80-wearable headset and Fig. 7 at 210-trajectory and Pg. 3, ¶ 31 –“In the display example of FIG. 7, a three-dimensional image graphically showing nodes 201 to 204 of respective teaching points included in the operation program, and a path 210 connecting between the corresponding teaching points, are displayed by being superimposed on the image of the real space.”), comprising at least one of (the phrase “at least one of” indicates that this claim is written in the alternative; the Examiner has rejected the latter part of the alternative limitation (see below), thus meeting the claim limitation as a whole): 
displaying an augmented reality (AR) graphical image or video of the trajectory superimposed on a real-time actual image of the robot; or 
displaying a virtual reality (VR) graphical image or video showing a graphical representation of the robot together with the trajectory (See Fig. 7 at 30M – robot and 210 – trajectory and Pg. 1, ¶ 19 – “As illustrated in FIG. 1, the robot simulation system 100 is configured such that a simulation system (a simulation device 90 and a head-mounted display 80) having a function of displaying and operating a three-dimensional model of a robot system while superimposing it on an image of a real space, as a pseudo three-dimensional object, using an augmented real image display function, is communicatively connected to a robot controller 50 controlling a robot 30 via a network 60.”; Pg. 2, ¶ 22 – “In the example of FIG. 1, a robot model 30M, a workpiece model WM, and a peripheral-device model 11M that are respectively models of the robot 30, the workpiece W, and the peripheral device 11 are displayed on the head-mounted display 80, while being superimposed on the image of the real space.”; and Pg. 4, ¶ 40 – “When the simulation device 90 is operated to start the simulation operation, first, the robot system model display unit 101 displays the robot system model including the robot model 30M, the workpiece model WM, and the peripheral-device model 11M, according to actual arrangement thereof while superimposing the robot system model on the image of the real space displayed in the head-mounted display 80 (step S101).”).
Claims 8 and 15 are directed to a system and a non-transitory computer readable medium, respectively. Claims 8 and 15 recite the same invention in different statutory formats and thus are considered together below.
As to Claims 8 and 15, Atohira teaches a system (See Figs. 1, 2, 11 and 12) comprising: 
at least one memory (Fig. 2 at 94) configured to store instructions (Pg. 2, ¶ 23 – “The storage device 94 stores a simulation program for performing a simulation, three-dimensional model data on the robot model 30M, the workpiece model WM, the peripheral-device model 11M, and the like.”); and 
at least one processor (Fig. 2 at 91) coupled to the at least one memory (Fig. 2 at 92-94) and configured when executing the instructions to: 
determine a movement of an industrial robot in a manufacturing environment from a first position to a second position (See Fig. 7 and note teaching points of the operation program of the robot: Pg. 3, ¶ 31 –“In the display example of FIG. 7, a three-dimensional image graphically showing nodes 201 to 204 of respective teaching points included in the operation program, and a path 210 connecting between the corresponding teaching points, are displayed by being superimposed on the image of the real space.” and Pg. 4, ¶ 42 – “ Then, the operation program display unit 112 displays the teaching points of the operation program while superimposing them on the image of the real space, as illustrated in FIG. 7 as an example (step S105). In this state, the operation-program changing unit 113 receives an operation for changing positions of the teaching points, as illustrated in FIG. 8 (step S106). In step S106, the robot model 30M may be operated in a simulated manner according to the changed teaching points to check movement thereof.”); and 
control a wearable headset to display an image showing a trajectory of the movement of the robot (Fig. 6 at 80-wearable headset and Fig. 7 at 210-trajectory and Pg. 3, ¶ 31 –“In the display example of FIG. 7, a three-dimensional image graphically showing nodes 201 to 204 of respective teaching points included in the operation program, and a path 210 connecting between the corresponding teaching points, are displayed by being superimposed on the image of the real space.”), comprising at least one of (the phrase “at least one of” indicates that this claim is written in the alternative; the Examiner has rejected the latter part of the alternative limitation (see below), thus meeting the claim limitation as a whole): 
control the wearable headset to display an augmented reality (AR) graphical image or video of the trajectory superimposed on a real-time actual image of the robot; or 
control the wearable headset to display a virtual reality (VR) graphical image or video showing a graphical representation of the robot together with the trajectory (See Fig. 7 at 30M – robot and 210 – trajectory and Pg. 1, ¶ 19 – “As illustrated in FIG. 1, the robot simulation system 100 is configured such that a simulation system (a simulation device 90 and a head-mounted display 80) having a function of displaying and operating a three-dimensional model of a robot system while superimposing it on an image of a real space, as a pseudo three-dimensional object, using an augmented real image display function, is communicatively connected to a robot controller 50 controlling a robot 30 via a network 60.”; Pg. 2, ¶ 22 – “In the example of FIG. 1, a robot model 30M, a workpiece model WM, and a peripheral-device model 11M that are respectively models of the robot 30, the workpiece W, and the peripheral device 11 are displayed on the head-mounted display 80, while being superimposed on the image of the real space.”; and Pg. 4, ¶ 40 – “When the simulation device 90 is operated to start the simulation operation, first, the robot system model display unit 101 displays the robot system model including the robot model 30M, the workpiece model WM, and the peripheral-device model 11M, according to actual arrangement thereof while superimposing the robot system model on the image of the real space displayed in the head-mounted display 80 (step S101).”).
As to Claims 4, 11 and 18, Atohira teaches changing the image showing the trajectory of the movement of the robot in response to a change of location or orientation, relative to the robot, of a person wearing the wearable headset (See Pgs. 4-5, ¶’s 48 and 55).
As to Claims 5, 12 and 19, Atohira teaches displaying work instructions of a manufacturing task on the wearable headset, the work instructions related to movement of the robot during the manufacturing task (Fig. 7 at 220 and Pg. 3, ¶ 31).
As to Claims 6, 13 and 20, Atohira teaches receive, from at least one sensor, location information of at least one of the robot or a person wearing the wearable headset; and control movement of the robot based on the location information to maintain separation between the robot and the person (Pg. 3, ¶ 33).
Claim(s) 1-3, 8-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuffner (USPGPUB 2016/0055677—hereinafter “Kuffner”).
As to Claim 1, Kuffner teaches a method (See Figs. 5, 9, 11 and 12) comprising: 
determining a movement of an industrial robot in a manufacturing environment from a first position to a second position (Pg. 1, ¶ 7 - “The method comprises receiving information that indicates an action or an intent of a robotic device to perform a task, and the action or the intent includes one or more of a planned trajectory of the robotic device to perform at least a portion of the task and an object to be handled by the robotic device to perform at least a portion of the task. The method also includes providing, for display by a computing device on an augmented reality interface, a virtual representation of the action or the intent, and the virtual representation includes as annotations on the augmented reality interface at least a portion of the planned trajectory of the robotic device or highlighting the object to be handled by the robotic device.”; Pg. 2, ¶ 31 – “The annotations may indicate, for example, a future navigation path of the robotic device, such as to display a set of virtual footprints to represent future walking steps of the robotic device. While the robotic device is moving, the head-mounted display can overlay representations of future footsteps onto the live video feed or wearer-view to indicate the trajectory of the robotic device.”; and Pg. 9, ¶ 110 – “A user may desire information indicating planned movements and actions of any and all nearby robotic devices, and can request such information from the nearby devices. A user's computing device may receive the information and display a virtual representation of the future actions of all robotic devices nearby overlaid onto a scene of the manufacturing facility for viewing by the user.”); and 
displaying an image showing a trajectory of the movement of the robot on a wearable headset (Pg. 1, ¶ 7 - “The method also includes providing, for display by a computing device on an augmented reality interface, a virtual representation of the action or the intent, and the virtual representation includes as annotations on the augmented reality interface at least a portion of the planned trajectory of the robotic device or highlighting the object to be handled by the robotic device.”; Pg. 2, ¶ 31 – “The annotations may indicate, for example, a future navigation path of the robotic device, such as to display a set of virtual footprints to represent future walking steps of the robotic device. While the robotic device is moving, the head-mounted display can overlay representations of future footsteps onto the live video feed or wearer-view to indicate the trajectory of the robotic device.”; and Pg. ¶ 92 – “The virtual representation includes as annotations on the augmented reality interface at least a portion of the planned trajectory of the robotic device or highlighting the object to be handled by the robotic device.”), comprising at least one of (the phrase “at least one of” indicates that this claim is written in the alternative; the Examiner has rejected the first part of the alternative limitation (see below), thus meeting the claim limitation as a whole): 
displaying an augmented reality (AR) graphical image or video of the trajectory superimposed on a real-time actual image of the robot (Pg. 2, ¶ 31 – “ As one example, a head mounted display may be provided that includes a live video feed of the robot or simply a see-through display providing a wearer-view. The robotic device may be programmed to communicate with the head-mounted display so as to provide annotations that can be visually displayed by the head-mounted display and overlaid onto the live video feed. The annotations may indicate, for example, a future navigation path of the robotic device, such as to display a set of virtual footprints to represent future walking steps of the robotic device. While the robotic device is moving, the head-mounted display can overlay representations of future footsteps onto the live video feed or wearer-view to indicate the trajectory of the robotic device.”); 
or displaying a virtual reality (VR) graphical image or video showing a graphical representation of the robot together with the trajectory.
Claims 8 and 15 are directed to a system and a non-transitory computer readable medium, respectively. Claims 8 and 15 recite the same invention in different statutory formats and thus are considered together below.
As to Claims 8 and 15, Kuffner teaches a system (Pg. 1, ¶ 4) comprising: 
at least one memory configured to store instructions (Fig. 2A at 204 and Pg. 1, ¶ 8 and Pg. 7, ¶ 86); and 
at least one processor (Fig. 2A at 202) coupled to the at least one memory and configured when executing the instructions to (Pg. 4, ¶ 54 and Pg. 7, ¶ 86): 
determine a movement of an industrial robot in a manufacturing environment from a first position to a second position (Pg. 1, ¶ 7 - “The method comprises receiving information that indicates an action or an intent of a robotic device to perform a task, and the action or the intent includes one or more of a planned trajectory of the robotic device to perform at least a portion of the task and an object to be handled by the robotic device to perform at least a portion of the task. The method also includes providing, for display by a computing device on an augmented reality interface, a virtual representation of the action or the intent, and the virtual representation includes as annotations on the augmented reality interface at least a portion of the planned trajectory of the robotic device or highlighting the object to be handled by the robotic device.”; Pg. 2, ¶ 31 – “The annotations may indicate, for example, a future navigation path of the robotic device, such as to display a set of virtual footprints to represent future walking steps of the robotic device. While the robotic device is moving, the head-mounted display can overlay representations of future footsteps onto the live video feed or wearer-view to indicate the trajectory of the robotic device.”; and Pg. 9, ¶ 110 – “A user may desire information indicating planned movements and actions of any and all nearby robotic devices, and can request such information from the nearby devices. A user's computing device may receive the information and display a virtual representation of the future actions of all robotic devices nearby overlaid onto a scene of the manufacturing facility for viewing by the user.”); and 
control a wearable headset to display an image showing a trajectory of the movement of the robot (Pg. 1, ¶ 7 - “The method also includes providing, for display by a computing device on an augmented reality interface, a virtual representation of the action or the intent, and the virtual representation includes as annotations on the augmented reality interface at least a portion of the planned trajectory of the robotic device or highlighting the object to be handled by the robotic device.”; Pg. 2, ¶ 31 – “The annotations may indicate, for example, a future navigation path of the robotic device, such as to display a set of virtual footprints to represent future walking steps of the robotic device. While the robotic device is moving, the head-mounted display can overlay representations of future footsteps onto the live video feed or wearer-view to indicate the trajectory of the robotic device.”; and Pg. ¶ 92 – “The virtual representation includes as annotations on the augmented reality interface at least a portion of the planned trajectory of the robotic device or highlighting the object to be handled by the robotic device.”), comprising at least one of (the phrase “at least one of” indicates that this claim is written in the alternative; the Examiner has rejected the first part of the alternative limitation (see below), thus meeting the claim limitation as a whole): 
control the wearable headset to display an augmented reality (AR) graphical image or video of the trajectory superimposed on a real-time actual image of the robot (Pg. 2, ¶ 31 – “ As one example, a head mounted display may be provided that includes a live video feed of the robot or simply a see-through display providing a wearer-view. The robotic device may be programmed to communicate with the head-mounted display so as to provide annotations that can be visually displayed by the head-mounted display and overlaid onto the live video feed. The annotations may indicate, for example, a future navigation path of the robotic device, such as to display a set of virtual footprints to represent future walking steps of the robotic device. While the robotic device is moving, the head-mounted display can overlay representations of future footsteps onto the live video feed or wearer-view to indicate the trajectory of the robotic device.”); or 
control the wearable headset to display a virtual reality (VR) graphical image or video showing a graphical representation of the robot together with the trajectory.
As to Claims 2, 9 and 16, Kuffner teaches receiving a user input indicating a desired second movement of the robot; providing instructions to the robot to perform the second movement; and displaying a second image on the wearable headset showing a trajectory of the second movement of the robot (See Fig. 9 at 904 and 908 and Pg. 3, ¶’s 35-36, Pg. 8, ¶ 94 and Pg. 9, ¶’s 113-115).
As to Claims 3, 10 and 17, Kuffner teaches that the trajectory of the movement of the robot is displayed as the robot moves (See Fig. 9 at 904 and 908 and Pg. 3, ¶’s 35-36, Pg. 8, ¶ 94 and Pg. 9, ¶’s 113-115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atohira in view of Guerin et al. (USPGPUB 2016/0257000—hereinafter “Guerin”).
As to Claims 7 and 14, Atohira fails to teach transmitting information from the wearable headset to a workstation in the manufacturing environment for path programming of the robot, the information related to one or more actions of a person wearing the wearable headset during a training simulation involving the robot. Examiner cites Guerin to teach transmitting information from the wearable headset to a workstation in the manufacturing environment for path programming of the robot, the information related to one or more actions of a person wearing the wearable headset during a training simulation involving the robot (Fig. 18 and Pg. 7, ¶ 80-81).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate training simulation, as taught by Guerin, in the method/system taught by Atohira, in order to allow the user to experiment in a safe virtual environment without any physical recourse (Pg. 7, ¶ 81).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner in view of Guerin et al. (USPGPUB 2016/0257000—hereinafter “Guerin”).
As to Claims 7 and 14, Kuffner fails to teach transmitting information from the wearable headset to a workstation in the manufacturing environment for path programming of the robot, the information related to one or more actions of a person wearing the wearable headset during a training simulation involving the robot. Examiner cites Guerin to teach transmitting information from the wearable headset to a workstation in the manufacturing environment for path programming of the robot, the information related to one or more actions of a person wearing the wearable headset during a training simulation involving the robot (Fig. 18 and Pg. 7, ¶ 80-81).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate training simulation, as taught by Guerin, in the method/system taught by Kuffner, in order to allow the user to experiment in a safe virtual environment without any physical recourse (Pg. 7, ¶ 81).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thomasson et al. 		USPGPUB 2017/0372139













Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694